UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6211



MOSES A. EDMONDS, III,

                                             Plaintiff - Appellant,

          versus


LONNIE M. SAUNDERS, Warden of Augusta Correc-
tional Center; LARRY W. HUFFMAN, Regional
Director of Northern Region,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-696-R)


Submitted:   April 16, 1998                   Decided:   May 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Moses A. Edmonds, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Edmonds v. Saunders, No. CA-97-696-R (W.D. Va. Jan. 14,
1998). We also deny Appellant’s motion for appointment of counsel.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         AFFIRMED




                                2